Title: To Thomas Jefferson from Francis Eppes, 27 May 1776
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
May 27. 1776

  I writ to you the 22d. Inst. by Miles Taylor and inclos’d you £4.16.0 continentle money to buy me some articles that are not to be bought in this part of the world. We have been in dayly expectation of seeing Mrs. Jefferson for some time past, but she is not yet arriv’d, nor have I been able to hear from her since my last, but hope by next post to inclose you a letter from her. On the 22d. Inst. Lord Dunmore and his fleet left Norfolk. Whare he is destind God and himself only knows. It is given out they intend for Cape Fear or Halifax, tho Colo. Woodford seams to think they intend makeing an attack on some other part of this country. This I think  Hardly probable as they are in the greatest distress for every kind of provisions, and if we can beleave some deserters who lately mad there excape, they have the small pox among them. This will make it absolutely necessary for them to go to some more friendly shore whare they can and their sick without being molested. We are all well & join in our respects to you. I am Yours Affectionately,

Francis Eppes

